Citation Nr: 0948028	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  The Board initially 
remanded the claim in 2006 for the issuance of a statement of 
the case.  The Veteran subsequently perfected his appeal and 
the Board denied the Veteran's claim in August 2006.  In 
March 2007, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded it to, among other 
things, obtain a medical examination.  Following the required 
development, the Board once again denied the Veteran's claims 
for a TDIU and for ratings in excess of 10 percent for muscle 
wounds to each buttock in a March 2008 decision; however, the 
Board did assign 10 percent ratings for painful scars on each 
buttock.

A Court order in June 2008 vacated the Board's March 2008 
decision with regard to the TDIU claim and the claims for 
ratings in excess of 10 percent for the muscle wounds to both 
buttocks, although it preserved the Board decision with 
regard to the 10 percent ratings for the painful scars.  The 
Veteran's claim was then returned to the Board for compliance 
with a joint motion for remand.  The Board issued another 
decision in February 2009, which denied the Veteran's claims 
for ratings in excess of 10 percent for the muscle wounds to 
both buttocks and denied the Veteran's claim of a TDIU.  
However, this decision was also vacated by the Court, and the 
Veteran's claims were once again returned to the Board for 
compliance with instructions contained in another joint 
motion for remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The medical evidence shows that the shrapnel wounds to both 
of the Veteran's buttocks more nearly approximate slight, but 
not greater, muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of a 10 percent 
rating for shrapnel wounds to the right buttock (MG XVII) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code (DC) 5317 (2009).

2.  The criteria for a rating in excess of a 10 percent 
rating for shrapnel wounds to the left buttock (MG XVII) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, DC 
5317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As described in more detail below, the Veteran was wounded by 
enemy mortar fire in 1951.  The RO treated a statement by the 
Veteran at an April 2000 VA examination as an informal claim 
for an increased rating for his muscle injuries.

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The Veteran's disabilities of the buttocks are rated under 
38 C.F.R. § 4.73, DC 5317 which covers Muscle Group XVII, and 
group 2 pelvic girdle (e.g. the gluteus maximus).  Under DC 
5317, a noncompensable rating is assigned for a slight muscle 
injury, a 20 percent rating is assigned for a moderate 
injury, and a 40 percent rating is assigned for a moderately 
severe muscle injury.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of in-service treatment for the wound with a record 
of cardinal symptoms of muscle disability particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars that are small or linear and indicate short track 
of missile through muscle tissue; there should also be some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement, and, if present, some evidence of an inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  There should 
also be indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance, 
when compared with the sound side, should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

In March 2007 a joint motion for remand sought an explanation 
of why a 10 percent rating was originally assigned since the 
rating criteria did not provide for a 10 percent evaluation.  
In a March 2008 decision, the Board concluded that medical 
evidence did not show that the Veteran's muscle injuries were 
of such severity so as to meet the criteria for a compensable 
rating, and was unsure why or how a 10 percent rating was 
assigned.  However, the Board concluded then, as it does now, 
that because the 10 percent ratings are now protected, it is 
essentially immaterial why they were assigned; and the issue 
of primary importance is the current impairment caused by the 
Veteran's muscle injuries to both buttocks.  

It is noted that the Board also assigned 10 percent ratings 
for painful scars on each buttock in the March 2008 decision; 
and, while the Veteran appealed the finding that his muscle 
injuries were slight, he did not challenge the scar ratings 
that were assigned (a June 2008 joint motion for remand 
specifically stated that the parties did not seek to disturb 
the 10 percent ratings that were assigned for the scars on 
the right and left buttocks).  As such, the Board continues 
to consider the appeal closed with regard to the ratings for 
the Veteran's residual scars from his shrapnel wounds, and 
therefore no consideration will be given to any residual 
scars in this decision. 

In a February 2009 decision, the Board reconsidered the issue 
of ratings in excess of 10 percent for the Veteran's muscle 
wounds, but concluded once again that the Veteran's muscle 
injuries were appropriately rated.  The Veteran again 
appealed the decision; and the February 2009 rating decision 
was vacated and remanded for action consistent with an August 
2009 joint motion for remand.  

In this joint motion it was argued that the Board had 
discounted an August 2007 VA examination report (which the 
Board explicitly had done due to a finding that the 
examination report contained inherent contradictions, which 
were clarified by a later examination); and the joint motion 
pointed to the fact that the August 2007 examination report 
had found intermuscular scarring, in-service hospitalization 
for approximately seven weeks and minor infections and argued 
that a higher rating was warranted.  However, the joint 
motion for remand ignored the fact that the Board had 
considered these findings in reaching its decision, but found 
that the totality of the circumstances supported a finding of 
a slight muscle injury.  Nevertheless, per the direction of 
the joint motion, the Board will reconsider whether the 
medical evidence regarding the manifestations of the 
Veteran's service-connected muscle injure more nearly 
approximate a higher rating under DC 5317.

The basic historical information has not changed during the 
course of the Veteran's appeal, and the Veteran has generally 
not challenged the Board's recitation of it.  

Service medical records reflect that the Veteran sustained 
multiple shrapnel wounds to both buttocks when he was hit by 
enemy mortar fire in Korea.  The shell fragment penetrated 
the medial aspect of both buttocks, but there was no bone, 
nerve or artery involvement.  The Veteran was hospitalized 
from October 6, 1951 to November 28, 1951, during which time 
he had surgery to close the wounds to each buttock.  
Treatment records reflect that the Veteran's wounds healed 
fairly well, but there were minor, suture infections.  The 
Veteran was returned to general duty where he served for an 
additional year-and-a-half before being discharged from 
service in June of 1953.  At a VA examination in March 1954, 
the examiner found that the Veteran presented no evidence of 
any muscle, nerve, or vessel injury with regard to either 
shrapnel wound.  The examiner diagnosed the Veteran with 
penetrating wounds of both buttocks which had healed without 
any residuals.  These facts as they have been described above 
have not been contested.  

Thereafter, there are almost no references to the wounds in 
treatment records.  In a July 1997 VA treatment record the 
Veteran requested an increase in his service-connected 
disability ratings, but there was no mention of the injuries 
to his buttocks, and the treatment record addressed the 
Veteran's mental health.  At a VA examination in October 
1997, the Veteran indicated that he enjoyed playing as many 
as 36 holes of golf in a day, but in November 1997 he stated 
that his wounds had been quite debilitating and continued to 
affect him.  Nevertheless, VA outpatient treatment records 
fail to show any additional complaints about, or treatment 
for, the residuals of the Veteran's shrapnel wounds. 

In April 2000, the Veteran underwent a VA examination at 
which he denied any pain in the area of his wounds, although 
he indicated that occasionally his lower extremities ached.  
The Veteran's posture and gait were noted to be within normal 
limits.  The Veteran had full range of motion in his hips 
without any pain; and deep tendon reflexes were 2+ (normal) 
in his lower extremities.  The examiner remarked that there 
were no notes in the Veteran's chart in roughly three years.  

The RO considered this examination to be an informal claim, 
but concluded in an October 2001 rating decision that the 
Veteran had well healed scars in his buttocks, had normal 
muscle strength in his lower extremities, and had full range 
of motion in his hips.  

Since the Veteran's claim was initially remanded in 2007, 
hundreds of pages of VA treatment records were submitted, but 
they largely detailed the Veteran's heart surgery in December 
2006.  In August 2007, the Veteran was provided with the 
rating criteria used for rating injuries to Muscle Group XVII 
specifically, and for rating muscle injuries in general.

Ten days later, also in August 2007, the Veteran was provided 
with a VA examination of his muscle injury residuals.  The 
examiner indicated that the Veteran had a history of a high 
velocity missile/shrapnel injury to his buttocks bilaterally, 
and he noted that the Veteran was hospitalized and returned 
to duty in less than two months time.  The examiner observed 
that the wound was not a through-and-through injury, but he 
noted that the wound was infected before healing and that 
there was associated sciatic nerve impairment.  The examiner 
found that the Veteran currently had pain and weakness, but 
found no decreased coordination, increased fatigability, or 
uncertainty of movement.  The examiner found intermuscular 
scarring of the left inner gluteus maximus.  However, he 
indicated that the Veteran's muscle function was normal in 
terms of comfort, endurance and strength sufficient to 
perform activities of daily living.  There were no residuals 
of nerve damage, tendon damage, bone damage, or muscle 
herniation, and there was no loss of deep fascia or muscle 
substance.  No motion of a joint was limited by any muscle 
injury.

The August 2009 joint motion highlighted the fact that at the 
August 2007 VA examination it was noted that the Veteran had 
difficulty walking, and had pain and weakness; and it was 
also noted that the VA examiner had indicated that the 
Veteran's disabilities had an effect on his usual daily 
activities such that he was prevented from chores, shopping, 
exercise, sports, or recreation, and that he was severely 
limited with regard to travel, bathing, dressing, and 
toileting.  However, the joint motion for remand failed to 
acknowledge, as is discussed below, that it was later stated 
in a subsequent VA examination (conducted by the same 
examiner) that the Veteran's lower extremity problems were 
not caused by service connected disabilities. 

The Board had recognized that there were several inherent 
contradictions in the August 2007 examination report as the 
examiner had indicated on the one hand that the Veteran's 
muscle function was normal in terms of comfort, endurance and 
strength and was sufficient to perform activities of daily 
living; yet, perplexingly found that the Veteran was 
prevented from performing a number of daily activities such 
as shopping or chores and was severely limited from 
undertaking such tasks as bathing, dressing and cleaning.  As 
such, the Board remanded the Veteran's claim to obtain 
medical clarification of this apparent inconsistency.

In October 2008, the Veteran underwent an extensive VA 
examination (which was performed by the same examiner who 
conducted the August 2007 VA examination).  The examiner 
again noted that the Veteran had intermuscular scarring on 
the left inner gluteus maximus; however, the examiner 
concluded that the Veteran's muscle function was normal in 
terms of comfort, endurance, and strength such that it was 
sufficient to perform his activities of daily living.  The 
examiner found no residuals of nerve damage, tendon damage, 
muscle herniation, bone damage, or loss of deep fascia or 
muscle substance.  Furthermore no joint motion was limited.  
The examiner acknowledged that the Veteran's mobility was 
limited, but he attributed the limitation to the Veteran's 
nonservice-connected peripheral vascular disease, which the 
examiner found caused leg weakness, and to his severe 
coronary artery disease.  The examination also found that the 
Veteran had poor balance and daily lower back pain, which 
prevented walking during flare-ups.  Following the 
examination, the examiner opined that the Veteran's current 
difficulty with function including routine daily activities 
and cognition were most likely due to a cumulative effect of 
his nonservice-connected dementia, heart disease, vascular 
disease, and back condition.  

The Board readily acknowledges the fact that a Veteran's 
disability picture should be based on a totality of 
circumstances evaluation that considers the type of muscle 
injury, how it healed, and the current impact of the wound.  
However, having considered all of these factors, the Board 
continues to find that the disability picture shown by the 
medical evidence is against a finding that the Veteran's 
shrapnel injuries are productive of more than slight 
impairment.  

The Board further acknowledges that some of the evidence of 
record aligns with the criteria for a moderate muscle injury, 
particularly the history of the Veteran's injury which shows 
a penetrating wound of short track from a shrapnel fragment, 
without explosive effect of high velocity missile, for which 
the Veteran was hospitalized (albeit for less than two 
months), and some, albeit minor, infections.  However, no 
residuals of debridement described, nor was there any 
evidence of prolonged infection (as the minor infections were 
noted to have resolved quickly).  Furthermore, the Veteran 
was returned to active duty where he served honorably for 
more than a year after he was wounded, and neither the 
service treatment records, nor post-service treatment 
records, show any of the cardinal signs of a muscle injury 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement on account of the shrapnel wounds.

Additionally, as noted at the most recent VA examination, 
there is currently no objective evidence of loss of deep 
fascia, loss of muscle substance, impairment of muscle tonus, 
or lowered threshold of fatigue which is required for a 
moderate disability finding.  Additionally, there is no 
indication that metallic fragments have been retained in 
either of the Veteran's buttocks.  

The VA examiner found in 2007 that the Veteran was prevented 
from performing a number of daily activities such as shopping 
or chores and was severely limited from things such as 
bathing, dressing and cleaning; however, he did not 
specifically attribute any of these limitations to the 
Veteran's service-connected shrapnel wounds to both buttocks; 
and when the examiner examined the Veteran for a second time 
he conclusively determined that the Veteran's current 
functional limitations were caused by his nonservice-
connected disabilities, and were not therefore the result of 
residuals from his shrapnel wounds.  

Specifically, the examiner stated that the Veteran had to 
stop walking in order to get his back to stop hurting, and he 
noted that the Veteran had leg weakness secondary to 
peripheral vascular disease.  Additionally, while the 
examiner did detect the presence of intermuscular scarring on 
the left inner gluteus maximus, the examiner found that the 
Veteran's muscle function was normal in terms of comfort, 
endurance and strength and was sufficient to perform 
activities of daily living.  The examiner further emphasized 
that the shrapnel wounds to the Veteran's buttocks have 
healed and are not causing a functional impairment; and he 
further opined that the Veteran's current difficulty with 
functioning and daily activities was from his dementia, heart 
disease, vascular disease and back condition (none of which 
are service-connected disabilities).

The joint motion for remand argued that the findings of a 
penetrating wound, hospitalization for approximately seven 
weeks, intermuscular scarring, and minor infections would 
merit a conclusion that the Veteran's muscle injuries are 
more than slight.  However, as was pointed out in the joint 
motion for remand, the evaluation of a muscle injury requires 
a consideration of the totality-of-the-circumstances 
approach, and the Board finds that the evidence identified in 
the joint motion for remand is but a small fraction of the 
evidence that must be considered in order to properly 
evaluate the severity of the Veteran's muscle injury.

The Board has reviewed the evidence of record once again, and 
considered the totality-of-the-circumstances surrounding the 
Veteran's in-service shrapnel wound; however, the Board 
continues to find that the Veteran's muscle injuries more 
nearly approximate slight muscle disability.  

As such, the Board concludes that entitlement to an increased 
rating for the disabilities at issue is not warranted, and 
the Veteran's appeal as to the increased rating claims is 
therefore denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, notice was provided by letters dated in 
January 2005 and August 2007.  It is also noted that no VCAA 
notice deficiency was raised in either joint motion for 
remand (March 2007, June 2008); and the Veteran has been 
represented throughout by an attorney.

Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
Veteran was not given prior to the first adjudication of the 
claim, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, while the 
Board's 2008 decision was vacated pursuant to a joint motion 
for remand; there was no allegation raised in the joint 
motion that the Veteran had received insufficient notice.

VA treatment records and service treatment records have been 
obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for residuals of a wound to 
the right buttock is denied.

A rating in excess of 10 percent for residuals of a wound to 
the left buttock is denied.


REMAND

In the August 2009 joint motion for remand it was argued that 
a medical opinion of record had not been submitted that 
encompassed the cumulative effect of the Veteran's service-
connected disabilities alone in order to determine whether 
such disabilities preclude gainful employment.  

The Board had previously remanded the Veteran's TDIU claim 
for a VA examination and opinion on employability in March 
2008.  However, while multiple VA examinations were provided 
on remand, one which concluded that the Veteran's 
posttraumatic stress disorder (PTSD) did not render him 
unemployable and one which found that the Veteran's muscle 
injuries did not cause any functional limitations, no single 
opinion was provided that addressed the totality of the 
Veteran's situation as it pertained to employability.

While it is arguable that the provision of these several 
examinations could be considered substantial compliance with 
the Board's remand instructions, additional medical evidence 
submitted to the claims file since these VA examinations 
merits a remand for additional medical consideration. 

Specifically, in September 2009 a vocational specialist, 
Edmond Calandra, wrote a letter in which he suggested that 
the combination of the Veteran's residual buttocks disability 
and PTSD adversely affected the Veteran's ability to perform 
a sequence of work-related tasks to the point where he 
considered the Veteran to be unable to secure or follow a 
path of substantially gainful employment within a reasonable 
degree of vocational certainty.  In the body of his opinion, 
Mr. Calandra asserts that because of his buttocks injury the 
Veteran is unable to be on his feet for any length of time 
which precludes his performing work at the light or more 
strenuous level.  However, given that Mr. Calandra is not a 
medical professional, it is unclear how he arrived at his 
conclusion that the Veteran's shrapnel wounds prevent him 
from remaining on his feet when the VA examiner in October 
2008 found that it was nonservice-connected disabilities that 
were limiting the Veteran's mobility; concluding instead that 
the shrapnel wounds to the Veteran's buttocks had healed, 
were not causing any functional impairment to the Veteran, 
and would not preclude gainful employment.  

Nevertheless, given the finding of the vocational assessment 
and the fact that the joint motion for remand concluded that 
an additional medical opinion on employability was necessary 
to address the entirety of the Veteran's service-connected 
disabilities and their impact on his employability, the Board 
finds that the Veteran should be provided with an appropriate 
examination and opinion.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination.  The examiner should 
indicate, without taking the Veteran's age 
into account, whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran is precluded from obtaining or 
maintaining substantially gainful 
employment (consistent with his education 
and occupational experience) solely due to 
his service-connected PTSD and residuals 
of shrapnel wounds to both buttocks (to 
include impairment from either muscle 
injury or scars).  Any conclusion should 
be supported by a full rationale.  In 
reaching an opinion, the examiner should 
discuss the letters by Carl Barchi and 
Edmond Calandra, and the October 2008 VA 
examination reports.  The examiner should 
also discuss the Veteran's multiple 
nonservice-connected disabilities 
including dementia, coronary artery 
disease, and peripheral vascular disease.

2.  When the development requested has 
been completed, the claim should be re-
adjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


